ORDER
PER CURIAM:
On February 4, 2005, the Maryland Court of Appeals disbarred the respondent from the practice of law. See Attorney Grievance Comm’n v. Ellison, 384 Md. 688, 867 A.2d 259 (2005). On April 21, 2005, the U.S. Court of Appeals for the Fourth Circuit also disbarred the respondent. Pursuant to Rule 4(c) of the Court’s Rules of Admission and Practice (the Rules), the respondent should have ad*465vised the Court of these disbarment actions not later than 10 days after each occurrence. See U.S. Vet.App. R. Adm. & Prao. 4(c). He did not do this.
On April 29, 2005, the respondent was temporarily suspended from practice before the Court pending proceedings under the Rules. See U.S. VetApp. R. Adm. & Prao. 7(d)(1)(B). On the same date, the matter was referred to a panel. The Court has attempted on five occasions to notify the respondent that he has been temporarily suspended and that the matter was referred to panel; however, all such notices have been returned as either unclaimed or marked return to sender.
Because the respondent has not kept the Court informed of his address as required by Rule 4(c)(2), on August 21, 2007, the Court issued a show cause order to the respondent’s address on file with the Court; this order was returned on August 23rd marked “not deliverable as addressed, unable to forward.”
Accordingly, in the absence of reasons not to proceed with disbarment and pursuant to Rule 7(d)(3)(B), it is
ORDERED that Jared K. Ellison is disbarred from the practice of law before this Court.